The State Athletic Commission is purely an administrative body. It is vested with the "sole direction, management, control and jurisdiction" over all boxing, sparring and wrestling matches and exhibitions, and has power to issue annual permits in writing for holding such boxing, sparring or wrestling matches, but only to corporations thereunto duly licensed by another administrative body designated as the license committee. Its field of operation is limited, and even in the exercise of its administrative functions within that field, the Legislature has laid down definite rules and standards. (Laws of 1921, chap. 714.) Nowhere in the law is there any intimation that it had any duty to protect merchants or artisans who furnished goods or services *Page 381 
to holders of licenses, or that it has any power to require any bond for the payment of any liability to such persons as a condition for granting a permit. The only statutory bond authorized by the statute is the bond required before a license is granted. Nevertheless, the board exacted the bond, upon which this plaintiff sues. That bond contains no promise to the plaintiff; it contains no offer that if members of the public will furnish labor or materials in connection with a boxing match the consequent indebtedness will be paid; it contains no promise made for the benefit of the plaintiff or of any other designated person or group. Its promise runs to the State Athletic Commission, and is to pay, but only upon demand of the StateAthletic Commission, any and "all indebtedness or liability by said principal due or owing to any person, firm or corporation by reason of any matter or thing arising out of any sparring or wrestling match or exhibition conducted by the said principal." Thus only if the Boxing Commission should choose to assume a duty not intrusted to it expressly or by implication by the Legislature and should proceed to demand payment, for such persons or corporations as it saw fit, of a debt or liability due to them, could any individual or group benefit by the promise. At best, then, we have a bond running to an administrative board, made for the purpose of enabling the board effectively to perform a function which it does not possess, to protect members of the public to whom the board owes no duty. The difficulty here is not merely one of privity between the plaintiff and the defendant. The difficulty is also that the defendant has given its promise only to an administrative board to pay any debt and liabilities of its principal arising out of any boxing, sparring or wrestling matches, after the administrative board has demanded such payment, though the board has no power to determine whether such payments are due, or to demand such payments in behalf of any creditors. The bond cannot *Page 382 
be enforced as an official bond, because the board to which the promise is made had no power to exact it, to perform its conditions or to enforce it. It cannot be enforced as a common law bond, because it lacks all the essentials of a common law contract made for the benefit of third parties.
CRANE, Ch. J., and O'BRIEN, J., concur with FINCH, J.; CROUCH, J., concurs on first ground stated in opinion; LEHMAN, J., dissents in opinion, in which HUBBS and LOUGHRAN, JJ., concur.
Judgment reversed, etc.